FILED
                            NOT FOR PUBLICATION                              OCT 20 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SUE JONES,                                        No. 10-16507

              Plaintiff - Appellant,              D.C. No. 1:08 cv-0775 DLB

  v.
                                                  MEMORANDUM *
CITY OF ORANGE COVE,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Dennis L. Beck, Magistrate Judge, Presiding

                      Argued and Submitted October 11, 2011
                            San Francisco, California

Before:       B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Plaintiff Sue Jones appeals from the district court’s grant of summary

judgment to Defendant City of Orange Cove. Summary judgment was based

solely on Jones’ failure to file a petition for a writ of administrative mandamus to

challenge the City Council’s decision. The district court concluded that this failure



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
renders the City Council’s decision res judicata. We have jurisdiction under 28

U.S.C. § 1291, and we reverse and remand.

      Under California law, a party challenging an administrative decision “made

as a result of a proceeding in which by law a hearing is required to be given,

evidence is required to be taken, and discretion in the determination of facts is

vested,” is generally required to file a petition for a writ of administrative

mandamus in order to challenge that decision. Cal. Civ. Proc. Code § 1094.5(a).

Orange Cove Municipal Code § 15.17.070 required the Orange Cove City Council

to hold a hearing and take evidence when considering Jones’ appeal. Under

California law, if a party fails to file for a writ of administrative mandamus when

one is required and, instead, collaterally attacks the administrative decision in

court, the administrative decision is final under the doctrine of res judicata.

Patrick Media Grp., Inc. v. Cal. Coastal Comm’n, 11 Cal. Rptr. 2d 824, 839-40

(Ct. App. 1992). We generally afford collateral estoppel effect to municipal

decisions made within California. See Eilrich v. Remas, 839 F.2d 630, 633 (9th

Cir. 1988).

      In response to an order that her building be repaired or razed, Jones filed two

complaints. In one, Jones sought damages and injunctive relief, alleging, inter

alia, violations of 42 U.S.C. § 1983. In the second, Jones filed a pleading entitled


                                           -2-
“Writ of Prohibition.” Despite its title, we conclude that this “Writ of Prohibition”

serves the purpose of a writ of administrative mandamus. California law provides

that when a petition for a writ of administrative mandamus is filed, “[t]he inquiry

in such a case shall extend to the questions whether the respondent has proceeded

without, or in excess of jurisdiction; whether there was a fair trial; and whether

there was any prejudicial abuse of discretion.” Cal. Civ. Proc. Code § 1094.5(b).

Jones’ “Writ of Prohibition” touches on all three of the inquiries permitted on

administrative mandamus. In this pleading, Jones alleges that the City Council

lacked jurisdiction for its decision. She also alleges that the City Council’s

decision was politically motivated, reasonably prompting an inquiry into whether

her trial was fair and whether the City Council abused its discretion. Jones also

requests that “the court issue a peremptory writ . . . commanding respondent to

refrain from enforcing” the decision that she challenges.

      Under California pleading rules, “neither mislabeling nor a defective prayer

will bar relief justified by proper allegations and proof.” Peck’s Liquors, Inc. v.

Superior Court, 34 Cal. Rptr. 735, 736 (Ct. App. 1963). Thus, where the substance

of the petitioner’s argument for relief is misclassified as a petition for the wrong

writ, the petition should be treated as a petition for the appropriate writ. See, e.g.,

Broden v. Marin Humane Soc’y, 83 Cal. Rptr. 2d 235, 237 & n.3 (Ct. App. 1999).


                                           -3-
Therefore, Jones’ “Writ of Prohibition” should be treated as a petition for a writ of

administrative mandamus.

      The district court erred in refusing to treat this pleading as a petition for a

writ of administrative mandamus. Accordingly, the judgment of the district court

is reversed and the case is remanded to the district court for further proceedings

consistent with this disposition.

      REVERSED and REMANDED.




                                          -4-